Mr. Hume Council for the Complainant this day Moved for a Writt of Injunction to Stop the Defendants farther proceeding at Common Law, and prays that the Bill might be read, Ordered and read accordingly, He the said Hume Alledges, that the Agreement made and sett forth in the Bill of Complaint was fraudulently done and Obtained by the Defendant Blake; Council being heard and Debated on both sides Upon weighing and Considering of the said Bill It is the Opinion of this Court; that there is Sufficient Matter of Equity in the said Bill to grant an Injunction and it is therefore Ordered to be granted And that an Answer be put in by the Defendant by the first Thursday in September next.
Intr.
J. Skene Register
Upon the humble Petition of Benjamin Godin and the Reverend Mr. Alexander Garden 28 this day preferred to this Honourable Court for the reasons therein Contained
Ordered That it be according to the prayer thereof.
Intr.
J. Skene Register

 Alexander Garden was the beloved rector of St. Philip’s for thirty-four years, and the commissary of the Bishop of London from 1726 until his resignation in 1753. He came to Charleston in 1719, and married Martha Guerard in 1725. (F. Dalcho, An Historical Account of the Protestant Episcopal Church in South Carolina, 1820, pp. 98, 103, 166, 176; St. Philip’s Register 1720-1758, P- 155-)